                Case 1:18-cv-09380-MKV-KNF Document 75 Filed 10/30/20 Page 1 of 2
                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 10/30/2020



                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         JORGE M. MARQUEZ
Corporation Counsel                              100 CHURCH STREET                                            Senior Counsel
                                                 NEW YORK, NY 10007                                    Phone: (212) 356-2336
                                                                                                         Fax: (212) 356-3558
                                                                                               Email: jmarquez@law.nyc.gov



                                                                      October 30, 2020



        VIA E.C.F.
        Honorable Mary Kay Vyskocil
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 RE:   Vardell Hughes v. City of New York, et al.,
                       18 Civ. 9380 (MKV) (KNF) (SDNY)

        Your Honor:

                         I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney representing defendants City of New York, Lieutenant
        Carlos Fabara, Police Officer Stephen Malvagna, and Police Officer John Campanella in the
        above referenced action. For the reasons set forth below, the parties submit this joint request to:
        (1) adjourn the post-discovery conference from November 17, 2020, to various proposed dates in
        mid-December; and (2) provide an alternate briefing schedule in light of said adjournment
        concerning the joint status letter as well as the pre-motion conference letters that the parties
        intend to file. (See E.C.F No. 73.) This is the parties’ first joint application to adjourn the post-
        discovery conference and related deadlines.

                        As an initial matter, the parties note that discovery is complete in this case.
        Defendants intend to file a fully dispositive motion for summary judgement motion and Plaintiff
        intends to file a motion for spoliation sanctions. The parties, however, respectfully request to
        adjourn the November 17, 2020, post-discovery conference to address these and other matters in
        light of counsels’ schedules during the second half of the month of November. Specifically, the
        undersigned notes that he is scheduled to get married on November 28, 2020, and is trying to
        balance out work commitments with wedding related engagements. In addition, the Plaintiff’s
        counsel, Cyrus Joubin, has several commitments during the November 10-13 time period in
         Case 1:18-cv-09380-MKV-KNF Document 75 Filed 10/30/20 Page 2 of 2




  which Plaintiff must respond to Defendants’ pre-motion letter and 56.1 Statement, and around
  the November 17, 2020, post-discovery conference date. In particular, on November 12 and 13,
  Mr. Joubin has two scheduled depositions in the matter of Terron Belle, et al. v. City of New
  York, et al. – 19cv2673 (VEC); he will defend one of the plaintiffs’ depositions and conduct one
  of the defendants’ depositions in that matter. Furthermore, on November 18, Mr. Joubin is
  scheduled for oral argument before the Second Circuit in the matter of Rowell v. City of New
  York – 19cv3469. Lastly, affording the parties until mid-December would allow the parties to
  engage in settlement talks prior to engaging in post-discovery motion practice. Accordingly, the
  parties propose adjourning the post-discovery conference to one of the following dates as may be
  convenient for the Court: December 16th, 17th, or 18th.

                  In light of this adjournment request, the parties propose the following date to file
  the (a) joint status letter, (b) the Plaintiff’s pre-motion conference letter concerning spoliation
  sanctions, and (c) the Defendants’ pre-motion conference letter concerning summary judgement
  with the corresponding Local Civil Rule 56.1 statements of undisputed material facts: December
  8, 2020. With respect to responses to the aforementioned pre-motion conference letters, the
  parties propose December 11, 2020.

                  The parties, therefore, respectfully request that the Court: (1) adjourn the post-
  discovery conference to either December 16th, 17th, or 18th; and (2) adopt the proposed briefing
  schedule regarding the Defendants’ pre-motion conference letter concerning summary judgement
  and the Plaintiff’s pre-motion conference letter concerning spoliation sanctions.

                                                         Respectfully submitted,

                                                         Jorge M. Marquez /s/
                                                         Senior Counsel
                                                         Special Federal Litigation Division

  cc:     VIA E.C.F.
          Cyrus Joubin
          Email: cyrus.joubin@gmail.com

The parties' request is HEREBY GRANTED. The Post-Discovery Conference scheduled for November
17, 2020, at 1:00 PM is ADJOURNED to December 18, 2020, at 11:00 AM. The parties shall file (1) the
joint status letter, (2) Plaintiff's pre-motion letter concerning spoliation sanctions, and (3) Defendants' pre-
motion letter concerning summary judgment with the corresponding Rule 56.1 Statement on or before
December 8, 2020. Responses to the two pre-motion letters, including the Rule 56.1 Counter-Statement,
shall be filed on or before December 11, 2020. The parties should consult the Court's Order dated October
26, 2020, and the Court's Individual Rules of Practice and ensure compliance therewith. SO ORDERED.

                              10/30/2020



                                                    2
